The Vice-Chancellor..
The particulars called for by this exception are not specified in the allegations or interrogatories of the bill. But it is insisted, that as the defendants have undertaken to answer, and apparently admit the charge which is in the bill, they are bound to go further and give all these explanations.
As a general rule, the party who submits to answer, must do so fully. Still, I know of no principle in pleading which makes it imperative on him to do more. He may, if he chooses, accompany his admission or denial of the matters charged in the bill with explanations by way of avoidance of his admission in support of his denial; and if the complainant would wish him to go further and explain more particularly, he should have anticipated him by interrogatories in the bill founded upon the general charges, or by setting forth such particulars by way of pretence of the defendants and charging the contrary to be true. If ho omits these precautions, he should *388not except. His course is to apply for leave to amend his bill.
I am of opinion the master decided correctly in disallowing this exception.